O’Neall, J.
delivered the opinion of the Court.
*314This case presents a mere question of practice; and as it has not been settled by any previous adjudication, the Court is at liberty to adopt any rule, which may be thought best calculated to afford cheap and speedy justice to the parties. This was the object,-to answer which, the process jurisdiction of the Court of law was created. In it the form of action has been in a great degree deprived of every thing like technical regularity. A statement of the cause of action truly, is all that is required. Upon bonds in the superior jurisdiction, the party may maintain debt on the penalty, or covenant on the condition. In the process jurisdiction, where the form of action is not regarded, we are at liberty to regard this as an action of covenant brought upon the condition. In this point of view, the demand was within the process jurisdiction, and the nonsuit was improperly ordered. The motion to set it aside, is therefore granted.
New trial granted.